NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                       SUPERIOR COURT OF NEW JERSEY
                                                       APPELLATE DIVISION
                                                       DOCKET NO. A-4545-19

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v

THOMAS A. WALLACE a/k/a
WALLACE THOMAS and
WALLACE SONNEY,

         Defendant-Appellant.


                  Submitted January 3, 2022 – Decided January 11, 2022

                  Before Judges Rose and Enright.

                  On appeal from the Superior Court of New Jersey, Law
                  Division, Burlington County, Indictment No. 15-09-
                  0950.

                  Joseph E. Krakora, Public Defender, attorney for
                  appellant (Karen A. Lodeserto, Designated Counsel, on
                  the brief).

                  Andrew J. Bruck, Acting Attorney General, attorney for
                  respondent (Valeria Dominguez, Deputy Attorney
                  General, of counsel and on the brief).
PER CURIAM

      Defendant Thomas A. Wallace appeals from a May 15, 2020 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

      Following multiple sales of crack-cocaine to a confidential informant

(CI), police obtained search warrants for defendant's home and cars, resulting in

the seizure of drugs from one car and money from his bedroom. Around $5,000

was secreted in a Kool Aid can with a false bottom, and $1,480 was seized from

a jacket hanging on the back of a door. The jacket also contained defendant's

driver's license and miscellaneous identification cards. Prior to trial, the court

denied defendant's motion to reveal the identity of the CI, who did not testify at

trial. Noting defendant was gainfully employed at the time of his arrest, defense

counsel argued the drugs did not belong to defendant, but the money seized by

police from his bedroom was lawfully earned. Defendant testified against the

advice of counsel.

      A jury convicted defendant of all six drug offenses charged in a Burlington

County indictment. After ordering the appropriate mergers, the trial court

sentenced defendant on the remaining third-degree drug count, N.J.S.A. 2C:35-

5(a)(1), to an extended seven-year prison term, with a parole disqualifier of


                                                                            A-4545-19
                                        2
three-and-one-half-years. See N.J.S.A. 2C:43-6(f) (mandating an extended term

for repeat drug offenders upon the State's application). We affirmed defendant's

conviction and sentence. State v. Wallace, No. A-1081-17 (App. Div. Apr. 9,

2019).

      Defendant filed a timely petition for post-conviction relief (PCR). With

the assistance of PCR counsel, defendant claimed trial counsel was ineffective

for: (1) acknowledging in his opening statement that the money seized from

defendant's bedroom belonged to defendant; (2) conceding defendant's jacket

and identification were found in his bedroom; and (3) failing to seek information

concerning the CI's favorable treatment by the authorities. Defendant filed a pro

se supplemental brief, asserting various claims, some of which were raised on

direct appeal.

      Following oral argument, the PCR judge reserved decision.          Shortly

thereafter, the judge issued a cogent written decision, squarely addressing the

issues raised in view of the controlling law. The judge denied all claims for

relief asserted by PCR counsel and defendant pro se.          Citing controlling

precedent, the judge essentially concluded "trial counsel's strategy . . . had a

logical basis and consistency, which should not be second guessed." See e.g.,

State v. Castagna, 187 N.J. 293, 316 (2006) (declining to find the defendant


                                                                           A-4545-19
                                       3
demonstrated a prima facie showing of ineffective assistance of counsel where

his trial counsel engaged in the "high-risk strategy of admitting [the defendant]'s

guilt to lesser-included offenses in the hope that it would enhance [the

defendant]'s credibility").

      On appeal, defendant reprises the same arguments asserted by counsel

before the PCR court. More particularly, defendant argues:

                                  POINT ONE

            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM TRIAL COUNSEL
            EXPLAINING WHY HE ADMITTED TO THE JURY
            THAT MONEY RECOVERED FROM A BEDROOM
            BELONGED TO [DEFENDANT].

                                  POINT TWO

            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM TRIAL COUNSEL
            EXPLAINING WHY HE FAILED TO ELICIT ON
            CROSS-EXAMINATION THAT THE WALLET AND
            IDENTIFICATION WAS NOT INITIALLY FOUND
            IN A JACKET ALLEGED TO HAVE BEEN
            HANGING BEHIND A DOOR IN WHAT POLICE
            CONCLUDED WAS [DEFENDANT'S] BEDROOM.

                                 POINT THREE

            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED FROM TRIAL COUNSEL

                                                                             A-4545-19
                                        4
            EXPLAINING WHY HE FAILED TO SEEK
            INFORMATION THAT THE CONFIDENTIAL
            INFORMANT     RECEIVED      FAVORABLE
            TREATMENT FOR HIS OPEN [CONTROLLED
            DANGEROUS SUBSTANCES] CASE.

      Having considered defendant's contentions in view of the applicable law,

we are satisfied he failed to demonstrate a reasonable likelihood that his PCR

claim would ultimately succeed on the merits, and failed to satisfy either prong

of the test enunciated in Strickland v. Washington, 466 U.S. 668, 687 (1984), as

adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987). Pursuant

to our discretionary standard of review, State v. Preciose, 129 N.J. 451, 462

(1992), we discern no reason to disturb the judge's decision. Because there was

no prima facie showing of ineffective assistance of counsel, an evidentiary

hearing was not necessary to resolve defendant's PCR claims. Ibid. We affirm

substantially for the reasons expressed by Judge Mark P. Tarantino in his cogent

decision. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-4545-19
                                       5